        Case 3:18-cv-07440-JCS Document 116 Filed 01/25/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                            ZOOM CIVIL MINUTE ORDER

Case No.: 18-cv-07440-JCS             Case Name: SC Innovations, Inc. v. Uber Technologies,
                                      Inc.
Chief Magistrate Judge: JOSEPH        Date: January 22, 2021      Time: 9 M
C. SPERO

Attorney for Plaintiff: Kirk Dillman, Jim Briody
Attorney for Defendant: Dan Swanson, Frances Waldman

Deputy Clerk: Karen Hom                              Court Reporter: Not Reported

                            ZOOM WEBINAR PROCEEDINGS

1. Further Case Mgmt Conference - Held

                              ORDERED AFTER HEARING

Except as modified, the Court adopted the dates in the joint case management conference
statement. [ECF 115]
Updated joint case management conference statement due 5/28/2021.

NOTES:

CASE CONTINUED TO: 6/4/2021 at 2:00 PM for a further case management conference by
Zoom. Zoom Webinar ID 161 926 0804 Password: 050855. Please see Judge Spero’s website
for additional Zoom information.

PRETRIAL SCHEDULE:
Initial Disclosures:
Number of Depos:
Discovery Cutoff: 7/8/2021
Expert Disclosure: 8/2/2021
Expert Rebuttal: 08/31/2021
Expert Discovery Cutoff: 10/13/2021
Deadline to File Dispositive & Daubert Motions: 10/27/2021
Oppositions to Dispositive & Daubert Motions: 11/24/2021
Replies to Dispositive & Daubert Motions: 12/8/2021
Motions Hearing & Daubert Motions: 1/14/2022 at 9:30 AM
Pretrial Conference: 06/24/2022 at 2:00 PM.
Trial: 07/18/2022 at 8:30 AM for 10 days [ X ] Jury [ ] Court

Order to be prepared by:
[ ] Plaintiff    [ ] Defendant           [X] Court
      Case 3:18-cv-07440-JCS Document 116 Filed 01/25/21 Page 2 of 2




cc:
